Per Curiam,
Mason, Chief Justice.
One of the objections taken by the plaintiffs in error, in this case is, that if the action is considered as being brought upon the bond, the case was not within the jurisdiction of a justice of the peace. Such jurisdiction is limited to cases where the debt or sum claimed ” does not exceed fifty dollars. In this case the sum claimed was only fifty dollars, and although the penalty of the bond was for a larger amount, we think there was no excess of jurisdiction. See Hall vs. Biever, decided at the July term, 1841.
But it is said that the action was not brought upon the bond, but for unliquidated damages, and therefore debt would not lie. We must not limit the proceedings before justices of the peace, to strict technical rules. The action seems to have been substantially brought upon the bond, which is all that was necessary.
Judgment affirmed.